Title: From George Washington to Margaret Savage, 5 September 1771
From: Washington, George
To: Savage, Margaret



Madam,
Mount Vernon 5th Septembr 1771.

As I have some suspicion that my letters do not get to hand with the regularity they ought, I shall enclose you a copy of my last, since which, about the middle of June I was favour’d with yours, of the 10th Decr informing me of your third power of Attorney to Mr Piper which I wish had come to hand about two months sooner as your second power, to Mr Montgomerie, revok’d the first to Colo. Mason, & reduced Mr Fairfax & myself to our usual perplexity of not knowing how to act under such duplicit conduct, it being unnecessary to attempt the recovery of money from a person into whose hands it was immediately to be paid.
For sometime, indeed for many months, we evaded a meeting with Mr Montgomerie, & tho’ we could not absolutely refuse a settlement with him, we endeavour’d, & did delay it till the middle of April, when his importunity was no longer to be withstood; we were then obliged to give the Bond a discharge for the Annuity due thereon till the January preceeding; after Mr Montgomerie had promis’d that he would remit the money into your own hands, which by the bye, was a promise we had no right to insist upon, & how far he is obliged to perform it under the power by which he acts, I cannot take upon me to determine; but this I can say, that if you will adhere to your last appointment of Mr Piper (who is willing to act) it will then be in the power of the Trustees to serve you; as they can, at the

expiration of every year, demand payment of the Annuity; and in case of refusal or delay commence Suit immediately; by which means, tho’ you may be kept a while out of the first sum, the rest will come in tolerably regularly afterwards; & I do in behalf of Mr Fairfax & myself beseech you to be steady, & no longer suffer the conflict between Love & Interest (which has been the source of your own disquietudes & our perplexities) to sway you any longer—you certainly must by this time, know the ultimatum of your dependance upon the Doctors affection & support; and as to his threats, and dreadful denunciations, if you are seperated from him, what have you to fear from them? A steady & resolute behaviour on your part will soon put an end to his persecution & relieve you from every apprehension of abuse; & though it is far, very far from me, to foment differences, or to instigate a separation of Man & wife, yet under the circumstances you describe yourself to labour, it is highly eligable, & much to be wished.
I have nothing more to add at present, but my best wishes, in which Mrs Washington joins, & that I am Madam Your Most Obt hble Servt

G: Washington

